Stolz, Judge,
dissenting.
Mrs. Tenney was on the premises of the defendant’s service station as an invitee, and thus the defendants owed her the duty of exercising ordinary care in keeping the premises and approaches safe. Code § 105-401. The plaintiff, at trial, contended that Mobil Oil failed in its duty. The only evidence presented to support this contention was that the plaintiff was in fact injured. Beyond that, there is no conflict in the evidence, nor any suggestion that the defendant was negligent. "The only evidence relied on . . . was entirely circumstantial and amounted to no more than the fact that the door hurt the plaintiff. There was no evidence that it had even given trouble before.” Quick Shops v. Oldham, 100 Ga. App. 551, 555 (111 SE2d 920). "Where there is no conflict in the evidence, and that introduced, with all reasonable deductions or inferences therefrom, shall demand a particular verdict, the court may direct the jury to find for the party entitled thereto.” Code Ann. § 110-104.
It is urged that a statement by an employee of the filling station immediately after the occurrence, that there had been trouble with the springs on the door before, the implication of which is that the defendant had knowledge that the springs on the door were weak, was part of the res gestae and was sufficient evidence to allow the case to go to the jury. I do not agree. The principal is bound by the acts of its agent acting within the scope of his authority. Code § 4-302. The admissions by an agent during the existence and in pursuance of his agency, are admissible against the principal. Code § 38-406. This is true because the agent is the alter ego of the principal while acting within the scope of his authority. See Krogg v. Atlanta & W. P. R., 77 Ga. 202 (4 ASR 77). However, in the case before us, the statement was allegedly made by an unnamed employee of the filling station. Was such employee an agent of Mobil Oil? The cases say "No.” See Bazemore v. MacDougald Const. Co., 85 Ga. App. 107, 110 *635(68 SE2d 163) and cit. See also Southeastern Fidelity Ins. Co. v. Heard, 123 Ga. App. 635 (3b) (182 SE2d 153). The alleged statement by the employee could not bind the defendant.
It is further urged that, under the doctrine of res ipsa loquitur, the issue should have been submitted to the jury. Again, I must disagree. In Quick Shops v. Oldham, supra, a case in many respects similar to the one before us, this court granted a motion for new trial on general grounds where there had been a jury verdict and judgment for the plaintiff. In so doing, the court stated, on p. 556, that, "The evidence does not authorize the application of the doctrine of res ipsa loquitur for the reason that mechanical devices, such as the one here involved, get out of working order, and sometimes become dangerous and cause injury without negligence on the part of anyone. Any other ruling would make the occupier of premises an insurer.” See also Underwood v. Atlanta Winn-Dixie, 111 Ga. App. 693 (143 SE2d 25); Darlington Corp. v. Finch, 113 Ga. App. 825 (149 SE2d 861).
The factual circumstances presented sub judice are manifestly different from those in Chenall v. Palmer Brick Co., 117 Ga. 106 (43 SE 443), where a brick arch fell, causing injury, as to make that case inapplicable.
I am authorized to state that Judges Clark and Marshall concur in this dissent.